Title: To Thomas Jefferson from Jacob Wagner, 28 June 1803
From: Wagner, Jacob
To: Jefferson, Thomas


          
            28 June 1803
          
          J. Wagner has the honor to present his respects to the President and to return him the german letter and pamphlet sent to him on Saturday. The letter is complimentary from the author of the pamphlet, Mr. Angerman of Lingen in Westphalia. The pamphlet proposes a method of securing wood for house and ship-building from fire, decay and the worm, by means of a solution of pot-ash, common salt, salmoniac and alum, in which it is to be soaked. 2nd. to render roofs of shingles, straw and reeds durable and uninflammable, the two latter by the application of a mixture of lime & pickle—& 3rd. to prevent fire-engines and reservoirs from freezing in cold weather, when they may be necessary for the extinguishment of fires, by adding a quantity of pickle to the water contained in them.
          The above is a very concise summary of his inventions, which appear to J:W. to be judiciously formed and strikingly explained.
          As Dr. Mease of Philada. is publishing a revised edition of the Domestic encyclopœdia, J:W. uses the presumption to suggest that it might be of service to that work, if the Dr. had the opportunity of incorporating in it such hints from the pamphlet as he might think worthy of selection.
        